         Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 1 of 11

                                                                                    FILED
                                                                               SUPREME COURT
                                                                            STATE OF WASHINGTON
                                                                                 JULY 8, 2020
                                                                            BY SUSAN L. CARLSON
                                                                                   CLERK



THE SUPREME COURT OF WASHINGTON
IN THE MATTER OF THE                                )            SUSPENSION ORDER
                                                    )
ADMINISTRATIVE SUSPENSION OF                        )              SUPREME COURT
                                                    )                NO. 201,955-2
ATTORNEYS FOR FAILURE TO COMPLY                     )
                                                    )
WITH 2020 LICENSING REQUIREMENTS                    )
____________________________________

        Pursuant to the Rules for Enforcement of Lawyer Conduct (ELC), specifically ELC
15.5(b), and Admission and Practice Rules (APR) 11, 17 and 26, and the Bylaws of the
Washington State Bar Association (WSBA), the WSBA Interim Executive Director filed a
recommendation that the 136 lawyers named therein be suspended from the practice of law for
failure to comply with one or more of the 2020 licensing requirements: payment of licensing
fees and assessments (APR 17(a)(2)(A), WSBA Bylaws Art. III Sec. 1.3); failure to file a trust
account declaration (ELC 15.5(b), APR 17(a)(2)(E); failure to file a professional liability
insurance disclosure form (APR 26(c), APR 17(a)(2)(D); and failure to comply with mandatory
continuing legal education requirements (APR 11(c) and (i), APR 17(a)(2)(C). The Interim
Executive Director’s recommendation states that the WSBA delivered 60 days’ written notice to
each of the named lawyers at their last known address of record by certified mail on March 6,
2020. The Executive Director’s cover letter for the recommendation also indicates that on April
6, 2020, the Bar emailed notice that the May 5 deadline was extended to June 30, 2020. On June
1, 2020, the Bar sent a reminder email and on June 23, 2020, the Bar delivered a final reminder
email to all remaining delinquent lawyers. The recommendation also certifies that the list of
lawyers named therein is correct based upon the records of the WSBA.
        The Court is satisfied that the following named lawyers have not complied with the 2020
licensing requirements and that they were given the required pre-suspension notice by certified
mail.
          Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 2 of 11



Page 2
ORDER
No. 201,955-2

         IT IS ORDERED:
         The following named lawyers are administratively suspended from the practice of law in
the State of Washington for failure to comply with the 2020 licensing requirements as specified
below:


License #      Name                         Reason(s)

284            Robert D. Kaplan             Licensing
                                            Fees

367            Byron D Coney                                                        MCLE

479            Gayle Barry                                           Trust          MCLE
                                                                     Account

700            Everett Allen Holum          Licensing
                                            Fees

774            James B Remsen               Licensing
                                            Fees

2165           John Craddock Coart III      Licensing
                                            Fees

2275           Ron Perey                    Licensing    Insurance   Trust          MCLE
                                            Fees                     Account

2282           Christopher E. Young         Licensing
                                            Fees

2413           Frank William Birkholz       Licensing    Insurance   Trust          MCLE
                                            Fees                     Account

2617           Peter E. Peterson            Licensing
                                            Fees

3016           James L. Vandeberg           Licensing    Insurance   Trust          MCLE
                                            Fees                     Account

3506           Julian Joseph 'Jay' Nuxoll   Licensing    Insurance   Trust          MCLE
                                            Fees                     Account
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 3 of 11



Page 3
ORDER
No. 201,955-2

License #   Name                       Reason(s)

4071        Ronald Kurt McAdams        Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

4171        Charles Vernon Johnson                                       MCLE

4235        Christopher Carson Evans   Licensing
                                       Fees

4508        Kenneth E. Phillipps       Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

4759        Edwin Livingston Poyfair   Licensing
                                       Fees

5090        Leonard Spencer Davis      Licensing
                                       Fees

5190        Tim M. Higgins             Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

5383        Charlotte A. Twight        Licensing
                                       Fees

5742        Fred Michael Misner                                          MCLE

5913        John Kirk Bromiley         Licensing
                                       Fees

6051        Marlin Lee Vortman         Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

6302        Daniel David Syrdal        Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

6425        Mark Edward Wilson         Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

6770        Marilyn Wisner Cesarano    Licensing
                                       Fees

7651        Stephen Jackson Hill       Licensing
                                       Fees
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 4 of 11



Page 4
ORDER
No. 201,955-2

License #   Name                       Reason(s)

7679        Rand L. Koler              Licensing   Insurance   Trust
                                       Fees                    Account

7766        Jeffrey Jay Stofsky        Licensing
                                       Fees

9012        Katharine Bilimoria        Licensing
            Wilcox                     Fees

9157        Gosta E. Dagg              Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

9302        Todd Maurice Johnson       Licensing
                                       Fees

9534        Patrick Charles Marshall   Licensing
                                       Fees

9612        Gayle Anne Ihringer        Licensing
                                       Fees

13030       Albert Anthony Lawrence    Licensing
                                       Fees

13076       Douglas G. Bain            Licensing
                                       Fees

13486       Stephen Joseph Garvey      Licensing
                                       Fees

13576       Neal Rice Malmsten         Licensing
                                       Fees

13742       Paul Steven Mudrich        Licensing
                                       Fees
14764       Muriel Miu I Tsang         Licensing   Insurance   Trust
                                       Fees                    Account

15232       Marlin Joel Blizinsky      Licensing   Insurance   Trust
                                       Fees                    Account

16723       Beverly Ann Barnett        Licensing
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 5 of 11



Page 5
ORDER
No. 201,955-2

License #   Name                     Reason(s)

                                     Fees

16750       Douglas Lowell Davies    Licensing   Insurance   Trust
                                     Fees                    Account

17979       David M. Blachman        Licensing
                                     Fees

18858       David Daniel Chandler    Licensing
                                     Fees

19417       Mark Allan Hammer        Licensing
                                     Fees

20402       James Patrick Foley      Licensing   Insurance   Trust     MCLE
                                     Fees                    Account

20522       Douglas S. Langholz      Licensing
                                     Fees

20760       Barry Burke Barfield     Licensing   Insurance   Trust     MCLE
                                     Fees                    Account

21167       Michael Charles Strand   Licensing
                                     Fees

22201       Joseph M. Caldwell       Licensing
                                     Fees

23064       Dave Hawkins             Licensing   Insurance   Trust
                                     Fees                    Account

23549       Cory Christian Brendel   Licensing
                                     Fees
24571       Lyndee Wells             Licensing   Insurance   Trust
                                     Fees                    Account

25579       Robert L. Shaver         Licensing
                                     Fees

26761       Ben Harlan Boyd                                            MCLE
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 6 of 11



Page 6
ORDER
No. 201,955-2

License #   Name                      Reason(s)

26841       Steve Battenberg          Licensing
                                      Fees

26895       Shawna J. Maloy           Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

27234       Claude Piller             Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

27472       Sandra L. Ferguson                                          MCLE

27495       Pamela Jen Hanlon         Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

29793       Alice McCarty Adams       Licensing   Insurance   Trust
                                      Fees                    Account

29882       J D Williams              Licensing                         MCLE
                                      Fees

29913       Douglas Holmes Prestrud                                     MCLE

30170       David A. Wescott          Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

30177       Jon Brian Davis           Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

30200       Rachael Reid              Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

30396       Dilraj Singh Gosal        Licensing
                                      Fees

30756       Christian John Morgan                                       MCLE

30937       Robert Godfrey            Licensing
                                      Fees

31279       James John Lynch          Licensing
                                      Fees
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 7 of 11



Page 7
ORDER
No. 201,955-2

License #   Name                       Reason(s)

31329       Thomas C. Mitchell         Licensing
                                       Fees

31747       Isak Daniel Bressler       Licensing
                                       Fees

32064       Richard Alexander          Licensing
            Schneider                  Fees

32199       Benjamin Sanford           Licensing   Insurance   Trust
            Coleman                    Fees                    Account

33100       Christine E. Gardiner      Licensing
                                       Fees

33352       David Andrew Domansky      Licensing
                                       Fees

34231       Jonathan C. Schnal         Licensing
                                       Fees

34361       Manjul Varn Chandola                                         MCLE

34437       Albert York Huang                                            MCLE

35169       Perfecto Trinidad Galman   Licensing
                                       Fees

35225       Charles J. Wiseman         Licensing   Insurance   Trust
                                       Fees                    Account
35288       Barbara A. Brainard        Licensing
                                       Fees

35306       Jill Kappus Shaw           Licensing
                                       Fees

35724       Rodney Brandon Sorensen    Licensing
                                       Fees

36840       Jennifer L. Schorr         Licensing
                                       Fees
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 8 of 11



Page 8
ORDER
No. 201,955-2

License #   Name                      Reason(s)

37373       Charles Lee Mumford       Licensing
                                      Fees

37579       Eric Michael Gutierrez    Licensing
                                      Fees

38441       Amy Sue Baker             Licensing
                                      Fees

38529       Hamilton H. Emery IV      Licensing   Insurance   Trust
                                      Fees                    Account

38904       Kyle Stanton Smith        Licensing
                                      Fees

39622       Douglas Scott Reiser      Licensing
                                      Fees

40954       Charles O'Brien           Licensing
                                      Fees

41228       John F. Porter            Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

41709       Alexander Ying-Chi Chan   Licensing   Insurance   Trust     MCLE
                                      Fees                    Account

42475       Charles Harold DeVoe      Licensing
                                      Fees
42732       Steven C. Amundson        Licensing
                                      Fees

42819       Michael J. Prodanovich    Licensing
                                      Fees

42972       Frances LeSourd Dewing    Licensing
                                      Fees

43225       Lauren Marie Bjurstrom    Licensing
                                      Fees

45029       Amanda Stewart Hause      Licensing
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 9 of 11



Page 9
ORDER
No. 201,955-2

License #   Name                       Reason(s)

                                       Fees

45166       Karena Leslie Rahall ESQ   Licensing
                                       Fees

45429       Monika Ivanova Tzoneva                                       MCLE

45852       Julie Anne Wheaton         Licensing   Insurance   Trust
                                       Fees                    Account

46003       Joseph Patrick Fortunato   Licensing   Insurance   Trust
                                       Fees                    Account

46426       Jesse Thomas Anderson      Licensing   Insurance   Trust
                                       Fees                    Account

47991       Lorie Blount               Licensing
                                       Fees

48659       Andrea Shannon Hunter      Licensing
                                       Fees

48929       Drew Alan Carson           Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

49206       Brian A. Parry             Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

49503       Tristan James Lloyd ESQ    Licensing
                                       Fees

50120       Micah David Fargey                                           MCLE

50203       Mark Anthony Javier        Licensing
                                       Fees

50218       Thomas D. Allison          Licensing   Insurance   Trust     MCLE
                                       Fees                    Account

50227       Zachary Emmanuel           Licensing   Insurance   Trust     MCLE
            Pedrazzi                   Fees                    Account
        Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 10 of 11



Page 10
ORDER
No. 201,955-2

License #   Name                    Reason(s)

50425       Daniel Robert Forde     Licensing
                                    Fees

50699       Jesse Willier Neilson   Licensing
                                    Fees

50824       Garrett Scott Burrell   Licensing   Insurance   Trust     MCLE
                                    Fees                    Account

51054       Julian J. Gim           Licensing
                                    Fees

51509       Nancy Dolores Mendez    Licensing
                                    Fees

51635       Susan Kathleen Amato    Licensing
            ESQ                     Fees

51863       Sara Stringfellow       Licensing   Insurance   Trust
                                    Fees                    Account

51976       Katherine Lee Hoekman   Licensing   Insurance   Trust
                                    Fees                    Account

53206       Steven Wetter           Licensing   Insurance   Trust
                                    Fees                    Account

53471       Jane S Jiang            Licensing   Insurance   Trust
                                    Fees                    Account

53513       Elissa Wang             Licensing   Insurance   Trust
                                    Fees                    Account

53863       Corey Elizabeth Weber   Licensing
                                    Fees

53892       Amanda Mae Kidd         Licensing
                                    Fees

54610       Ronald Cantrell Jones   Licensing
                                    Fees
         Case 2:20-rd-00043-WTM Document 1 Filed 07/29/20 Page 11 of 11



Page 11
ORDER
No. 201,955-2

License #     Name                          Reason(s)

54713         Lisa Herme                    Licensing    Insurance    Trust
                                            Fees                      Account

54715         Leonard Anthony Jackson       Licensing    Insurance    Trust
                                            Fees                      Account

55010         Joshua Paul Witteman          Licensing    Insurance    Trust
                                            Fees                      Account

55131         Christopher Steven            Licensing    Insurance    Trust
              Swanberg                      Fees                      Account


        The effective date of suspension is the date of this order. The Washington State Bar
Association is directed to notify each of the named lawyers of their suspension from the practice
of law for failure to comply with 2020 licensing requirements.
        DATED at Olympia, Washington this 8th day of July, 2020.
                                                    For the Court
